MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                    FILED
this Memorandum Decision shall not be                               Jun 25 2018, 10:38 am
regarded as precedent or cited before any
                                                                          CLERK
court except for the purpose of establishing                          Indiana Supreme Court
                                                                         Court of Appeals
the defense of res judicata, collateral                                    and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Jennifer A. Joas                                         Curtis T. Hill, Jr.
Madison, Indiana                                         Attorney General of Indiana
                                                         Laura R. Anderson
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Michael D. Terry,                                        June 25, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         15A01-1710-CR-2361
        v.                                               Appeal from the Dearborn Circuit
                                                         Court
State of Indiana,                                        The Honorable James D.
Appellee-Plaintiff.                                      Humphrey, Judge
                                                         Trial Court Cause No.
                                                         15C01-1610-F5-75



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 15A01-1710-CR-2361 | June 25, 2018          Page 1 of 9
                                           Statement of the Case
[1]   Michael D. Terry (“Terry”) appeals the five-year sentence imposed after he pled

      guilty to Level 6 Felony battery,1 Level 6 felony operating while intoxicated

      with a prior conviction,2 and Class A misdemeanor possession of a schedule IV

      controlled substance.3 He argues that the trial court’s imposition of consecutive

      sentences violates INDIANA CODE § 35-50-1-2(c) and that his sentence is

      inappropriate in light of the nature of the offenses and his character. Because

      we conclude that the trial court’s imposition of consecutive sentences does not

      violate INDIANA CODE § 35-50-1-2(c) and that Terry’s sentence is not

      inappropriate, we affirm Terry’s five-year sentence.


                                                     Issues
                 1.           Whether the trial court’s imposition of consecutive
                              sentences violates INDIANA CODE § 35-50-1-2(c).

                 2.           Whether Terry’s sentence is inappropriate in light of the
                              nature of the offenses and his character.

                                                     Facts
[2]   At approximately 10 p.m. on October 18, 2016, seventeen-year-old E.S. was

      returning home from work on State Road 1 in Dearborn County. Terry was

      driving the car directly in front of E.S. As Terry approached Sawdon Ridge




      1
          IND. CODE § 35-42-2-1.
      2
          IND. CODE § 9-30-5-3.
      3
          I.C. § 35-48-4-7.


      Court of Appeals of Indiana | Memorandum Decision 15A01-1710-CR-2361 | June 25, 2018   Page 2 of 9
      Road (“Sawdon Ridge”), he turned on his right turn signal. Terry applied his

      brakes but missed the turn on Sawdon Ridge. As E.S. turned right on Sawdon

      Ridge, he noticed Terry back up on State Road 1 and turn behind him on

      Sawdon Ridge. Terry suddenly passed E.S. and stopped his car, blocking both

      lanes of Sawdon Ridge. When E.S. honked his horn, Terry backed up and got

      behind E.S.’s car again. As E.S. proceeded on Sawdon Ridge, Terry began

      flashing his lights and tailgating E.S. Terry again passed E.S., stopped, and

      blocked both lanes of the road. This time, Terry got out of his car and

      approached E.S., who locked his car door but was unable to get his window up.

      When Terry reached the car, he began punching E.S. through the open

      window. Terry punched E.S. approximately ten times in the face and back of

      his head. E.S. was covering his head with hands and begging Terry to stop

      when “everything just went black,” and E.S. lost consciousness. (Tr. 29).

      When E.S. regained consciousness, Terry was gone. E.S. contacted the police

      and drove home.


[3]   An hour later, police officers received a report of suspicious activity in the area

      of State Road 1. A deputy who responded to the area noticed Terry’s empty

      vehicle parked on the side of the road. While searching for Terry, the deputy

      received information that a man had been found inside a nearby house. The

      deputy drove to that house and encountered an intoxicated Terry. Terry’s

      blood contained alprazolam, or Xanax, at a concentration of 81.2 nanograms




      Court of Appeals of Indiana | Memorandum Decision 15A01-1710-CR-2361 | June 25, 2018   Page 3 of 9
      per milliliter, which is two to eight times the drug’s therapeutic range,4 and

      Terry did not have a prescription for Xanax. A search of Terry’s car revealed

      marijuana, a pain pill, and alprazolam.


[4]   The State charged Terry with five felonies and one misdemeanor. In May

      2017, he entered into a plea agreement and pled guilty to Level 6 felony battery,

      Level 6 felony operating a vehicle while intoxicated with a prior conviction,

      and Class A misdemeanor possession of a schedule IV controlled substance,

      alprazolam. The State dismissed the other charges and sentencing was left to

      the trial court’s discretion.


[5]   Testimony at the sentencing hearing revealed that as a result of the beating, E.S.

      suffered a concussion, pain to his nose and face, and headaches, which lasted

      for approximately two months. Because of the headaches, high school senior

      E.S. was not able to attend school, timely complete his college applications,

      work, or drive. In addition, Terry’s pre-sentence investigation report revealed

      that Terry has a fifteen-year criminal history that includes convictions for

      disorderly conduct, battery, shoplifting, operating a vehicle under the influence,

      public intoxication, residential entry, and auto theft. In addition to these

      convictions, Terry has open cases involving driving while suspended or

      revoked, no proof of insurance, operating without a certificate of inspection or

      failure to produce a certificate, registration violation, reckless driving, no




      4
          The therapeutic range for alprazolam is 10 to 40 nanograms per milliliter of blood.


      Court of Appeals of Indiana | Memorandum Decision 15A01-1710-CR-2361 | June 25, 2018      Page 4 of 9
      operator’s license, failure to produce an insurance card, no vehicle insurance,

      and fraud and related activity in connection with access devices. The testimony

      also revealed that before pleading guilty, Terry had called his girlfriend from jail

      on at least two occasions and had asked her to testify that he had not hit E.H.

      and had not been driving that night. The testimony further revealed that Terry

      had made another telephone call from jail wherein he stated that he had to go

      to court and say “I’m sorry and all this other crap.” (Tr. 48).


[6]   The trial court sentenced Terry to two years for each Level 6 felony and one

      year for the Class A misdemeanor. The trial court further ordered the sentences

      to run consecutively to each other for a total sentence of five years. Terry now

      appeals his sentence.


                                                  Decision
[7]   Terry argues that: (1) the trial court’s imposition of consecutive sentences

      violates INDIANA CODE § 35-50-1-2(c); and (2) his sentence is inappropriate in

      light of the nature of the offenses and his character. We address each of his

      contentions in turn.


      1. Consecutive Sentences and INDIANA CODE § 35-50-1-2(c)

[8]   Terry first argues that the trial court abused its discretion in ordering him to

      serve consecutive sentences. The decision to impose consecutive sentences is

      within the trial court’s discretion. Williams v. State, 891 N.E.2d 621, 630 (Ind.

      Ct. App. 2008). Terry specifically argues that the trial court abused its

      discretion when it sentenced him to consecutive terms totaling five years

      Court of Appeals of Indiana | Memorandum Decision 15A01-1710-CR-2361 | June 25, 2018   Page 5 of 9
       because such a sentence is in contravention of INDIANA CODE § 35-50-1-2(c),

       which provides:


               [T]he court shall determine whether terms of imprisonment shall
               be served concurrently or consecutively. . . . However, . . . .the
               total of the consecutive terms of imprisonment . . . to which the
               defendant is sentenced for felony convictions arising out of an
               episode of criminal conduct shall not exceed [four years] [i]f the
               most serious crime for which the defendant is sentenced is a
               Level 6 felony.

[9]    Terry contends that the crimes for which he was convicted and sentenced arose

       out of an “episode of criminal conduct.” Because the most serious crimes for

       which Terry was convicted were two Level 6 felonies, he contends that the

       maximum allowable sentence under this statute is four years.


[10]   An “episode of criminal conduct” is a “connected series of offenses that are

       closely related in time, place, and circumstance.” IND. CODE § 35-50-1-2(b).

       “In determining whether multiple offenses constitute an episode of criminal

       conduct, the focus is on the timing of the offenses and the simultaneous and

       contemporaneous nature, if any, of the crimes.” Williams, 891 N.E.2d at 631.

       Additional guidance can be obtained by considering whether the alleged

       conduct was so closely related in time, place, and circumstance that a complete

       account of one charge cannot be related without referring to the details of the

       other charge. Id.


[11]   Here, our review of the record reveals that the battery and driving while

       intoxicated offenses were neither simultaneous nor contemporaneous with the


       Court of Appeals of Indiana | Memorandum Decision 15A01-1710-CR-2361 | June 25, 2018   Page 6 of 9
possession offense, which occurred at a different time and place. In addition, a

complete account of the battery and driving while intoxicated offenses could be

related without referring to the details of the possession offense. No evidence

exists as to when Terry came into possession of the alprazolam. Accordingly,

the crimes for which Terry was convicted and sentenced did not arise out of an

episode of criminal conduct, and the trial court did not abuse its discretion in

sentencing him to consecutive sentences. See Akers v. State, 963 N.E.2d 615

(Ind. Ct. App. 2012) (explaining that where it was unclear from the evidence

when the defendant came into possession of the paraphernalia, his conviction

for possession of paraphernalia was not related in circumstances to convictions

for battery and resisting law enforcement), trans. denied; State v. Deshazier, 877

N.E.2d 200 (Ind. Ct. App. 2007) (explaining that where no evidence existed as

to when the defendant came into possession of a handgun or marijuana,

possession of these items was not closely related to time, place and

circumstance to acts of resisting arrest), trans. denied.5




5
  Terry’s reliance on Cole v. State, 850 N.E.2d 417 (Ind. Ct. App. 2006) and Johnican v. State, 804 N.E.2d 211
(Ind. Ct. App. 2004) is misplaced. In those cases, the evidence revealed that both Cole and Johnican
possessed contraband when they committed other offenses. Specifically, Cole possessed chemical reagents or
precursors with intent to manufacture when he committed the offense of resisting law enforcement, and
Johnican possessed cocaine when he committed the offenses of pointing a loaded firearm and resisting law
enforcement. In Johnican, 804 N.E.2d at 218, which was cited in Cole, this Court held that where “a
defendant possesses contraband on his person as he simultaneously commits other criminal offenses, the
offenses should be deemed part of a single episode of criminal conduct.” Here, however, there is no evidence
that Terry possessed the alprazolam on his person when he committed the offenses of battery and driving
while intoxicated with a prior conviction. Rather, the alprazolam was discovered in Terry’s car at another
location an hour after he battered E.S. and drove while intoxicated.

Court of Appeals of Indiana | Memorandum Decision 15A01-1710-CR-2361 | June 25, 2018               Page 7 of 9
       2. Inappropriate Sentence

[12]   Terry also argues that his five-year sentence is inappropriate in light of the

       nature of the offense and his character. Indiana Appellate Rule 7(B) provides

       that we may revise a sentence authorized by statute if, after due consideration

       of the trial court’s decision, we find that the sentence is inappropriate in light of

       the nature of the offense and the character of the offender. The defendant bears

       the burden of persuading this Court that his sentence is inappropriate. Childress

       v. State, 848 N.E.2d 1073, 1080 (Ind. 2006). Whether we regard a sentence as

       inappropriate turns on the “culpability of the defendant, the severity of the

       crime, the damage done to others, and myriad other factors that come to light

       in a given case.” Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind. 2008).


[13]   When determining whether a sentence is inappropriate, we acknowledge that

       the advisory sentence is the starting point the Legislature has selected as an

       appropriate sentence for the crime committed. Childress, 848 N.E.2d at 1081.

       Here, Terry pled guilty to two Level 6 felonies and one Class A misdemeanor.

       The sentencing range for a Level 6 felony is between six months and two and

       one-half years, with an advisory sentence of one year. I.C. § 35-50-2-7. The

       trial court sentenced Terry to two years for each of the Level 6 felonies, which

       is less than the maximum sentence and more than the advisory sentence. The

       maximum sentence for a Class A misdemeanor is one year. I.C. § 35-50-3-2.

       The trial court sentenced Terry to one year for the Class A misdemeanor, which

       is the maximum sentence.




       Court of Appeals of Indiana | Memorandum Decision 15A01-1710-CR-2361 | June 25, 2018   Page 8 of 9
[14]   Because Terry “concede[s] that the nature of the offense is a very serious

       offense,” we turn to his character. (Terry’s Br. at 18). Our review of the

       evidence reveals that before Terry had entered into the plea agreement, he had

       twice asked his girlfriend to commit perjury by testifying that he had not hit

       E.H. and had not been driving that night. Terry had also made a telephone call

       from jail wherein he stated that he had to feign remorse when he went to court

       by apologizing “and all this other crap.” (Tr. 48). In addition, Terry has a

       fifteen-year criminal history that includes convictions for disorderly conduct,

       battery, shoplifting, operating a vehicle under the influence, public intoxication,

       residential entry, and auto theft. Terry also has open cases involving driving

       while suspended or revoked, no proof of insurance, operating without a

       certificate of inspection or failure to produce a certificate, registration violation,

       reckless driving, no operator’s license, failure to produce an insurance card, no

       vehicle insurance, and fraud and related activity in connection with access

       devices. His former contacts with the law have not caused him to reform

       himself. See Jenkins v. State, 909 N.E.2d 1080, 1086 (Ind. Ct. App. 2009), trans.

       denied. Terry has failed to persuade this Court that his five-year sentence is

       inappropriate.


[15]   Affirmed.


       Vaidik, C.J., and Barnes, Sr. J., concur.




       Court of Appeals of Indiana | Memorandum Decision 15A01-1710-CR-2361 | June 25, 2018   Page 9 of 9